Title: To Alexander Hamilton from Gouverneur Morris, 21 March 1792
From: Morris, Gouverneur
To: Hamilton, Alexander



Dear Hamilton
London 21 March 1792

A Vessel just going to New York presents me an Opportunity of saying that I thank you for your Exertions to effect my Appointment. I know you too well my good Friend to make long Speeches on that Subject. I shall acknowlege the Services of my Friends properly on proper Occasions and till then be silent. In patronizing this Appointment you have incurred more Trouble than you was perhaps aware of for you must water the Tree which you have planted. In plain English I beg you to favor me with your Correspondence and to give me Information, which otherwise I may not obtain. In Return I will apprize you of what is doing on this Side of the Water confidentially which I will not do to every Body.
The other Day at an Auction of the late Marquis de la luzerne’s Effects his various Orders were put up and among them those of the Cincinnati. These I bought out of Respect to that Society But as I have not the Honor of belonging to it they are useless to me and therefore if you know any worthy Member to Whom they may be acceptable I will with much Pleasure deliver them to your order.
I am truly yours
Gouv Morris
